Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 1 of 7 PageID #: 1434




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  §
LONE STAR TECHNOLOGICAL                           §
                                                  §
INNOVATIONS, LLC,                                 §
                                                  §     Civil Action No. 6:19-CV-00059-RWS
                                   Plaintiff,     §
                                                  §     LEAD CASE
       v.                                         §
                                                  §
                                                  §
ASUSTEK COMPUTER INC.,
                                                  §
                                                  §
                                Defendant.        §     JURY TRIAL DEMANDED
                                                  §
                                                  §

     JOINT OPPOSED MOTION TO AMEND DOCKET CONTROL ORDER

       Defendants ASUSTek Computer Inc. and Barco N.V. (collectively, the “Parties”) jointly

request that the Court extend the remaining deadlines in the docket control based upon the

restrictions to discovery due to work and travel restrictions imposed by the ongoing COVID-19

pandemic, the parties’ desire to consider the recent claim construction order and attempt to

resolve the matter in view of that order, the ordered mediation that Magistrate Judge Craven

cannot complete this month, and ongoing discovery that has been delayed in part due to the

COVID-19 pandemic.

       The unprecedented COVID-19 pandemic has rendered the completion of discovery

within the ordered deadline impossible to complete, especially because both Defendants (Asus

and Barco) are located in different foreign countries that each have their own strict COVID-19

restrictions. While each Defendant faces somewhat different circumstances in their own home

countries, Defendants believe that keeping both Defendants on the same schedule will be

efficient for the Court, as such efficiencies have already been realized in joint claim construction
Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 2 of 7 PageID #: 1435




briefing and should be realized in future docketed tasks (such as dispositive motions and pretrial

briefing), as well as be efficient for the parties.

        Most relevant Barco employees to be deposed are located in Belgium. Due to the

COVID-19 pandemic, the government of Belgium has placed strict restrictions on Belgian

employees, such that the Barco employees are not permitted to work. The restrictions are so

strict that the government of Belgium is monitoring employee emails, and employees may be

denied their furlough pay if they are found to have been using email communications for work

purposes during the shut-down. Travel restrictions also remain in effect. Travel to Belgium

from    the    United     States    is    prohibited      for     non-essential     purposes.    <<See

https://dofi.ibz.be/sites/dvzoe/EN/Pages/Travel-to-Belgium.aspx>>.                Travelers to and from

Belgium are subject to a 14-day quarantine upon entry to Belgium and a second 14-day

quarantine     upon      entry     to    the     United         States   from      Belgium.      <<See

https://be.usembassy.gov/covid-19-

information/#:~:text=The%20Government%20of%20Belgium%20has%20imposed%20entry%2

0controls%20on%20non,European%20Union%20to%20the%20country.&text=International%20

commercial%20flight%20options%20currently,return%20to%20the%20United%20States.>>.

Accordingly, even if the Barco employees to be deposed were permitted to work at present,

either the lawyer(s) traveling to Belgium to prepare for and take/defend the deposition or the

employee(s) traveling to the United States for deposition would be subject to a total of 28-days

of quarantine under the laws of the United States and Belgium.

        The relevant Asus employees to be deposed are located in Taiwan. Due to the COVID-

19 pandemic, the government of Taiwan has placed strict travel restrictions in effect. Travelers

to and from Taiwan are subject to a 14-day quarantine upon entry to Taiwan.                      <<See




                                                      2
Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 3 of 7 PageID #: 1436




https://www.ait.org.tw/covid-19-information/>>. It is difficult to ascertain whether the United

States government will require any quarantine upon travel from Taiwan into the United States.

Thus, either the lawyer(s) traveling to Taiwan to prepare for and take/defend the deposition or

the employee(s) traveling to the United States for deposition would be subject to at least 14-days

of quarantine under the laws of Taiwan, and possibly 28-days of quarantine, depending on the

restrictions placed by the United States.

       The noticed depositions include both individual and Rule 30(b)(6) depositions. Because

both Defendants operate in foreign countries that have significantly different languages and legal

systems, even if a deposition is taken remotely by video or audio conference, it will be important

for the defending attorney to be present in-person for both pre-deposition preparation (so that

counsel can give adequate instructions about the legal structure in the United States) and during

the deposition (so that counsel can hear and, where necessary, object to the questions in the same

manner that the deponent hears the question). The faults with video and audio conferencing over

either the Atlantic or the Pacific Ocean are such that delays are introduced that may cause a

witness to start answering before an objection or instruction can be heard, or, worse, may cut off

the defending attorney without notice to either the witness or the questioning attorney. In such a

situation, an entire series of objectionable questions may be asked and answered without the

benefit of the objections. In a worst-case scenario, this might invade the attorney-client privilege

in a damaging manner. Further, because translations will be needed for most, if not all, of the

depositions, it is doubly important for defense counsel to be present with the witness to eliminate

the ambiguities of translation that may occur if translation is received in a delayed manner or

garbled language due to video or audio conference. It would be significantly prejudicial to any

defendant to be forced to defend a deposition (a) in a foreign language, and (b) in a legal




                                                 3
Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 4 of 7 PageID #: 1437




framework different than one familiar to the deponent, unless counsel can be present with the

witness during the deposition. See, e.g., Redmond v. Poseidon Pers. Servs., S.A., No. 09-2671,

2009 U.S. Dist. LEXIS 104749, at *11 (E.D. La. Oct. 19, 2009) (“Poseidon should be accorded

the same right to have its counsel present during its deposition. Accordingly, the Court finds that

the Magistrate's Order is clearly erroneous insofar as it prohibits defendant from having its

counsel present during the Rule 30(b)(6) deposition.”).

       In addition to the need to delay depositions, Plaintiff has also sent letters rogatory to

multiple foreign companies and subpoenas to third parties. While Defendants are not aware of

all of the nuances of Plaintiff’s communications with such companies, it appears that the

COVID-19 pandemic may be affecting the response times to such letters rogatory and

subpoenas.

       Further to these discovery matters, the parties were ordered to complete mediation with

Magistrate Judge Craven within 14 days of the entry of the claim construction order. That would

have required completion of mediation by August 14. However, while the parties promptly

notified Magistrate Judge Craven upon entry of the claim construction order, the parties learned

that Magistrate Judge Craven would not be available to assist with the mediation within the

required time period. The parties do wish to explore the possibility of resolving the matter with

the claim construction order in mind. Accordingly, the parties further seek an extension to be

provided the opportunity to engage in mediation before preparing expert reports and dispositive

motions.

       Because the schedule remains very tight between now and trial, any partial adjustment to

the schedule is expected to either prejudice one side or another, or to move the trial date. To

avoid such prejudice and provide for a reasonable time to complete discovery (in hopes that the




                                                4
Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 5 of 7 PageID #: 1438




COVID-19 travel restrictions will be lightened), Defendants respectfully submit the attached

proposed revised schedule. This schedule shifts all remaining dates by approximately 3 months,

subject of course to the Court’s own schedule. It is hoped that this 3-month shift will allow for

completion of discovery in view of the COVID-19 pandemic, although it may become necessary

for the parties to seek further extensions depending on how the governments of the United States,

Belgium, and Taiwan respond further to the ongoing pandemic.

        The Parties seek this extension of time not for delay, but for good cause so that justice

may be served. Further, the extension of the foregoing deadline will facilitate the orderly

progression of this case. The requested extension does affect all remaining deadlines and the

trial date in this action.

        Plaintiff Lone Star Technological Innovations, LLC (“Plaintiff”) has indicated that it

opposes this request.



Dated: August 10, 2020                              Respectfully submitted,

                                                By: /s/ Vinay V. Joshi
                                                    Vinay V. Joshi (admitted to E.D. Texas)
                                                    California Bar No. 213487
                                                    vjoshi@atwiplaw.com
                                                    AMIN TUROCY & WATSON LLP
                                                    160 West Santa Clara Street
                                                    Suite 975
                                                    San Jose, CA 95113
                                                    (650) 618-6481 Telephone
                                                    (216) 696-8731 Facsimile
                                                    Counsel for Defendant
                                                    ASUSTeK Computer Inc.


                                                By: /s/ Ed K. Runyan
                                                    Edward K. Runyan (admitted to E.D. Texas)
                                                    Edward@neustel.com
                                                    NEUSTEL LAW OFFICES, LTD
                                                    2534 S. University Drive.


                                                5
Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 6 of 7 PageID #: 1439




                                          Suite 4
                                          Fargo, ND 58103
                                          (701) 281-8822 Telephone


                                          Charles Ainsworth
                                          Texas State Bar No. 00783521
                                          charley@pbatyler.com
                                          PARKER, BUNT & AINSWORTH, P.C.
                                          100 E. Ferguson
                                          Suite 418
                                          Tyler, Texas 75702
                                          (903) 531-3535 (Phone)

                                          Counsel for Defendant
                                          Barco N.V.




                                      6
Case 6:19-cv-00059-RWS Document 107 Filed 08/10/20 Page 7 of 7 PageID #: 1440




                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for the parties have complied with the meet and confer

requirement in Local Rule CV-7(h), including through a telephonic meeting of counsel for all

the parties that was preceded by email exchanges. Counsel for Plaintiff indicated that Plaintiff

opposes the relief sought herein.

                                                 /s/ Ed K. Runyan
                                                 Edward K. Runyan


                                                 /s/ Andrew T. Oliver
                                                 Andrew T. Oliver




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I electronically filed the foregoing Motion

using the CM/ECF system which will send notification of such filing via electronic mail to all

counsel of record.

                                                 /s/ Andrew T. Oliver
                                                 Andrew T. Oliver




                                                7
